Case 20-03015      Doc 40    Filed 02/12/21   Entered 02/12/21 13:48:41       Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                               NEW HAVEN DIVISION

In re:                                    :              Case No.: 18-30623 (AMN)
         ROSEGARDEN HEALTH AND            :
         REHABILITATION CENTER LLC, et al :              (Jointly Administered)
              Debtors                     :
                                          :
                                          :
         JON P. NEWTON,                   :
         CHAPTER 11 TRUSTEE,              :              Adv. Pro. No.: 20-03015 (AMN)
           Plaintiff                      :
v.                                        :
         MEDWIZ PHARMACY,                 :
           Defendant                      :
                                          :              Re: AP-ECF No. 19

 ORDER TO SHOW CAUSE WHY THIS ADVERSARY PROCEEDING SHOULD NOT
  BE DISMISSED FOR FAILURE TO PROSECUTE, AND, SCHEDULING ORDER
  CONTINUING FINAL PRE-TRIAL CONFERENCE AND TRIAL WITHOUT DATE

         On July 21, 2020, the court entered a detailed Scheduling Order setting deadlines

leading to a trial date of March 1, 2021, including deadlines for the parties to file lists of

witnesses and exhibits, proposed findings of fact, proposed conclusions of law, and any

motions in limine. AP-ECF No. 19 (“July 2020 Scheduling Order”). The July 2020

Scheduling Order also set February 23, 2021 as the date for a final Pre-Trial Conference,

and March 1, 2021 as the first day of trial. However, plaintiff Jon P. Newton, Chapter 11

Trustee (“Plaintiff”) did not comply with the July 2020 Scheduling Order and did not seek

to modify most of the pre-trial deadlines it established. See AP-ECF No. 27.

         This adversary proceeding began on April 13, 2020. See, ECF No. 1.              The

Defendant Medwiz Pharmacy (“Defendant”) filed an answer to the complaint with

affirmative defenses on May 13, 2020. See, ECF No. 6. Plaintiff filed a motion to extend

time to file a statement pursuant to Fed. R. Civ. P. 26(f) (“Rule 26(f) Report”). See, ECF

No. 8. The court granted the motion and extended the deadline by which the parties were

to file a Rule 26(f) Report to July 1, 2020. See, ECF No. 11. Soon thereafter, the court
Case 20-03015      Doc 40    Filed 02/12/21     Entered 02/12/21 13:48:41        Page 2 of 3


sua sponte extended the deadline to file a Rule 26(f) Report to July 13, 2020. See, ECF

No. 16. The parties did not file a Rule 26(f) Report and the court entered a pre-trial

scheduling order on July 21, 2020, because the court was required to do so by

Fed.R.Civ.P. 16, made applicable here through Fed.R.Bankr.P. 7016 (even though the

parties failed to file the required Rule 26(f) Report). See, July 2020 Scheduling Order.

Since July 2020, the parties failed to comply with almost every deadline including the

critical requirement they file lists of witnesses and exhibits, proposed findings of fact, and

proposed conclusions of law.

       Pursuant to the July 2020 Scheduling Order, a final Pre-Trial Conference is

scheduled for February 23, 2021, and trial is scheduled to commence on March 1, 2021.

       Pursuant to D. Conn. L. Civ. R. 41(a), where deadlines established by the court

pursuant to Fed.R.Civ.P. 16 (incorporated here by Fed.R.Bankr.P. 7016) appear not to

have been met, the court has authority to dismiss the case. A court also has authority to

dismiss a matter or case sua sponte for lack of prosecution as part of its “inherent power”

to manage its own affairs and control the docket. Link v. Wabash Railroad Co., 370 U.S.

626, 630–31 (1962); See also 11 U.S.C. § 105; U.S. ex rel. Drake v. Norden Sys., Inc.,

375 F.3d 248, 250–51 (2d Cir. 2004) (“[I]nvoluntary dismissal is an important tool for

preventing undue delays and avoiding docket congestion.”); Lewis v. Frayne, 2018 WL

2248413, *11, (D. Conn. May 15, 2018); In re Soundview Elite Ltd., 594 B.R. 108, 140

(Bankr. S.D.N.Y. 2018). Involuntary dismissal pursuant to Fed.R.Bankr.P. 41(b), “is also

one of the harshest sanctions at a trial court's disposal, since it usually extinguishes the

plaintiff's cause of action and denies plaintiff his day in court. As a result, it is reserved for

use only in the most extreme circumstances.” U.S. ex rel. Drake v. Norden Sys., Inc.,

375 F.3d 248, 250.
Case 20-03015    Doc 40    Filed 02/12/21   Entered 02/12/21 13:48:41        Page 3 of 3


      During a continued Pre-Trial Conference on November 17, 2020, Plaintiff’s counsel

indicated it would be “required and prudent” for him to seek to have the Scheduling Order

modified. See AP-ECF No. 36, 00:03:04-00:03:14. Nevertheless, Plaintiff did not seek

to modify the Scheduling Order and instead permitted all of the pre-trial milestones to

expire. The court notes the defendant – who filed affirmative defenses – also failed to

comply with the July 2020 Scheduling Order.

      Acknowledging the severity of an involuntary dismissal, and consistent with D.

Conn. L. Civ. R. 41(a), the court will establish a deadline more than twenty-one (21) days

hence for the Plaintiff to show cause why this case should not be dismissed. In the

absence of a showing of cause for the delay, or, cause for a change in the court’s current

expectation that nothing will change in Plaintiff’s diligence and prosecution of his

complaint, the case will be dismissed.

      Accordingly, it is hereby

      ORDERED: That, on or before March 10, 2021, Plaintiff shall show cause why a

non-suit should not enter dismissing this adversary proceeding due to the failure to

comply with the July 2020 Scheduling Order; and it is further

      ORDERED: That, the final Pre-Trial Conference scheduled for February 23, 2021

at 2:00 p.m., and the trial scheduled for March 1, 2021, are continued without date, since

it appears the purpose of the final Pre-Trial Conference and the trial cannot be achieved

due to the parties’ failure to comply with the July 2020 Scheduling Order.
                  Dated this 12th day of February, 2021, at New Haven, Connecticut.
